            Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 1 of 46




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF GEORGIA
                                  COLUMBUS DIVISION

FREDERICK HELLER,                             )
                                              )
                PLAINTIFF,                    )
                                              )
V.                                            )       Civil Action No. ________________
                                              )
KONINKELIJKE PHILIPS N.V.;                    )       JURY DEMAND
PHILIPS NORTH AMERICA LLC;                    )
PHILIPS HOLDING USA, INC.; and                )
PHILIPS RS NORTH AMERICA LLC;                 )
                                              )
                DEFENDANTS.                   )

                                          COMPLAINT

       Plaintiff Frederick Heller, by and through his undersigned counsel, hereby submits the

following Complaint and Demand for Jury Trial against Defendants Koninklijke Philips N.V.

(“Royal Philips”), Philips North America LLC (“Philips NA”), Philips Holding USA, Inc.

(“PHUSA”), and Philips RS North America LLC (“Philips RS”) (collectively referred to as

“Philips” or the “Defendants”) and alleges the following upon personal knowledge and belief, and

investigation of counsel:

                                        INTRODUCTION

       1.       Philips manufactures, markets, sells, and distributes a variety of products for sleep

and home respiratory care.

       2.       Philips manufactures, markets, imports, sells, and distributes a variety of

Continuous Positive Airway Pressure (CPAP) and BiLevel Positive Airway Pressure (BiLevel

PAP) devices for patients with obstructive sleep apnea (“OSA”).

       3.       Philips also manufactures, markets, imports, sells, and distributes a variety of

ventilator devices for patients with respiratory conditions.
             Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 2 of 46




        4.       On June 14, 2021, Philips issued a recall notification for many of its CPAP and

BiLevel PAP devices as well as a number of its ventilator devices.

        5.       In its recall notification, Philips advised of potential health risks related to the sound

abatement foam used in the affected devices.

        6.       Philips informed patients using these affected devices of potential risks from

exposure to degraded sound abatement foam particles and exposure to chemical emissions from

the sound abatement foam material.

        7.       Specifically, Philips notified patients that the risks related to issues with the sound

abatement foam include headache, irritation, inflammation, respiratory issues, and possible toxic

and carcinogenic effects.

        8.       Plaintiff Frederick Heller was prescribed the use of and purchased one of Philips’

recalled devices, a REMstar Auto A-Flex device (also referred to as a System One) to treat his

obstructive sleep apnea.

        9.       Plaintiff used Philips’ REMstar Auto A-Flex device (the “subject device”), one of

Philips’ recalled devices, on a daily basis for a number of years.

        10.      In or around June 2021, Plaintiff was diagnosed with lung cancer.

        11.      As a direct and proximate result of Philips’ conduct, Plaintiff has suffered serious

and substantial life-altering injuries.

        12.      As a direct and proximate result of the subject device, manufactured, marketed,

imported, sold, and distributed by Philips, Plaintiff has suffered physical, emotional, and financial

injuries, including lung cancer.




                                                     2
         Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 3 of 46




                                          PLAINTIFF

       13.     Plaintiff Frederick Heller is an adult resident and citizen of Winter Haven, Florida.

Winter Haven, Florida is located in Polk County.

       14.     Plaintiff has been a resident and citizen of Winter Haven, Florida since moving

there in approximately July 2020.

       15.     Before moving to Winter Haven, Florida in July 2020, Plaintiff was a resident and

citizen of Georgia.

       16.     Prior to moving to Winter Haven, Florida in July 2020, Plaintiff was a resident and

citizen of Columbus, Georgia for approximately twenty-five years. Columbus, Georgia is located

in Muscogee County.

       17.     Plaintiff was a resident and citizen of Muscogee County, Georgia from

approximately 1995 through July 2020.

       18.     Plaintiff was prescribed the use of the subject device while a resident of Muscogee,

County, Georgia, he purchased the subject device in Georgia, and the majority of his use of the

use of the subject device occurred in Georgia.



                                         DEFENDANTS

       19.     Defendant Koninklijke Philips N.V. (“Royal Philips”) is a public limited liability

company established under the laws of The Netherlands, having its principal executive offices at

Philips Center, Amstelplein 2, 1096 BC Amsterdam, The Netherlands. Royal Philips is the parent

company of Philips NA and Philips RS. Royal Philips can be served with process via the

Convention on the Service Abroad of Judicial and Extrajudicial Documents in Civil or

Commercial Matters (“Hague Service Convention”).
                                                 3
           Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 4 of 46




         20.    Defendant Philips North America LLC (“Philips NA”) is a Delaware corporation

with its principal place of business located at 222 Jacobs Street, Floor 3, Cambridge, Massachusetts

02141. Philips NA is a wholly-owned subsidiary of Royal Philips. Upon information and belief,

Philips NA manages the operation of Royal Philips’ various lines of business, including Philips

RS, in North America. The sole member of Philips NA is PHUSA, which is a Delaware

corporation with its principal place of business located at 222 Jacobs Street, Floor 3, Cambridge,

Massachusetts 02141. Philips NA may be served through its registered agent, Corporation Service

Company, at 2 Sun Court, Suite 400, Peachtree Corners, Georgia 30092.

         21.    Defendant Philips Holding USA, Inc. (“PHUSA”) is a Delaware corporation with

its principal place of business located at 222 Jacobs Street, Floor 3, Cambridge, Massachusetts

02141. PHUSA is a holding company that is the sole member of Defendant Philips NA. PHUSA

may be served through its registered agent, Corporation Service Company, at 2 Sun Court, Suite

400, Peachtree Corners, Georgia 30092.

         22.    Defendant Philips RS North America LLC (“Philips RS”) is a Delaware corporation

with its principal place of business located at 6501 Living Place, Pittsburgh, Pennsylvania 15206.

Philips RS was formerly operated under the business name Respironics, Inc. (“Respironics”).

Royal Philips acquired Respironics in 2008.1 Philips RS may be served through its registered

agent, Corporation Service Company, at 2 Sun Court, Suite 400, Peachtree Corners, Georgia

30092.

         23.    Royal Philips, Philips NA, PHUSA, and Philips RS are hereinafter collectively

referred to as “Philips” or the “Defendants.”


1
 Philips announces completion of tender offer to acquire Respironics, WEB WIRE,
https://www.webwire.com/ViewPressRel.asp?aId=61199 (accessed June 30, 2021).

                                                      4
          Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 5 of 46




                                 JURISDICTION AND VENUE

       24.     At all times pertinent to this Complaint, Defendants were and are in the business of

designing, manufacturing, marketing, promoting, advertising, and selling devices for the treatment

of obstructive sleep apnea, including the REMstar Auto A-Flex device prescribed for and

purchased by Plaintiff at issue in this lawsuit (the “subject device”).

       25.     At all times pertinent to this Complaint, Defendants were the mere alter egos or

instrumentalities of each other.     There is such a unity of interest and ownership between

Defendants that the separate personalities of their entities ceased to exist. Defendants operated as

a single enterprise, equally controlled each other’s business affairs, commingled their assets and

funds, disregarded corporate formalities, and used each other as a corporate shield to defeat justice,

perpetuate fraud and evade contractual and/or tort liability.

       26.     At all times pertinent to this Complaint, Defendants acted in all respects as agents

or apparent agents of one another.

       27.     At all times pertinent to this Complaint, Defendants acted in concert in the

designing, manufacturing, marketing, promoting, advertising, and selling of devices for the

treatment of obstructive sleep apnea, including the subject device. Defendants combined their

property and labor in a joint undertaking for profit, with rights of mutual control over each other,

rendering them jointly liable to Plaintiff.

       28.     Defendants regularly transact business in Georgia that includes marketing and

selling devices for the treatment of obstructive sleep apnea, derive substantial revenue from their

business transactions in Georgia, and have purposely availed themselves of the privilege of doing

business in Georgia.



                                                  5
             Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 6 of 46




           29.   Defendants shipped or participated in shipping the subject device and other devices

with the reasonable expectation that the devices could or would find their way to Georgia through

the stream of commerce.

           30.   Defendants’ actions in marketing and selling their devices in Georgia should have

led them to reasonably anticipate being hauled into Court in Georgia.

           31.   Defendants have sufficient “minimum contacts” with Georgia that subjecting them

to personal jurisdiction in Georgia does not offend traditional notions of fair play and substantial

justice.

           32.   As detailed below, Plaintiff suffered injuries in Muscogee County, Georgia from

the subject device that Defendants negligently designed and/or manufactured either in Georgia or

outside of Georgia. Thus, Defendants committed a tort either in Georgia or outside of Georgia

that caused injuries in Georgia, and the Court has personal jurisdiction over Defendants under

Georgia’s Long Arm Statute, O.C.G.A. § 9-10-91.

           33.   This Court has personal jurisdiction over Philips NA, PHUSA, and Philips RS

because of their systematic and continuous contacts with Georgia as well as their maintenance of

a registered agent for service of process in Georgia.

           34.   This Court has personal jurisdiction over Royal Philips because of its systematic

and continuous contacts with Georgia.

           35.   This Court has original jurisdiction in this matter pursuant to 28 U.S.C. §1332(a)(1)

and §1332(a)(2), as there is complete diversity between Plaintiff and Defendants and the amount

in controversy exceeds $75,000.

           36.   There is complete diversity between Plaintiff and all of the members comprising

Philips NA and Philips RS.
                                                   6
           Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 7 of 46




       37.     This Court is a proper venue for this civil action pursuant to 28 U.S.C § 1391(b)(2)

and Local Rule 3.4, as the event giving rise to the Plaintiff’s claims occurred in Muscogee County,

Georgia.

       38.     This Court’s exercise of personal jurisdiction over Defendants comports with due

process.

                                        BACKGROUND

       39.     At all relevant times, Defendants manufactured, marketed, sold, and distributed a

lineup of CPAP and BiPAP devices as well as ventilator devices under its “Sleep & Respiratory

Care” portfolio. These devices are designed to assist individuals with a number of sleep, breathing,

and other respiratory conditions, including sleep apnea.

       40.     Defendants sought and obtained Food and Drug Administration (“FDA”) approval

to market the Recalled Devices, including the subject device used by Plaintiff, under Section

510(k) of the Medical Device Amendment to the Food, Drug and Cosmetics Act. Section 510(k)

allows marketing of medical devices if the device is deemed substantially equivalent to other

legally marketed predicate devices marketed prior to May 28, 1976. No formal review for safety

or efficacy is required.

              A.          Continuous Positive Airway Pressure Therapy

       41.     Continuous Positive Airway Pressure (“CPAP”) therapy is a common nonsurgical

treatment primarily used to treat sleep apnea. CPAP therapy typically involves the use of a nasal

or facemask device and a CPAP device helps individuals breathe by increasing the air pressure in

an individual’s throat.




                                                 7
          Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 8 of 46




       42.     Sleep Apnea is a common sleep disorder characterized by repeated interruptions in

breathing throughout an individual’s sleep cycle. These interruptions, called “apneas,” are caused

when the soft tissue in an individual’s airway collapses. The airway collapse prevents oxygen

from reaching the individual’s lungs which can cause a buildup of carbon dioxide. If the

individual’s brain senses the buildup of carbon dioxide, it will briefly rouse the individual from

sleep so that the individual’s airway can reopen. Often these interruptions are so brief that the

individual will not remember. Despite the brevity of the interruptions, the sleep cycle disruption

caused by sleep apnea can dramatically impact a person’s lifestyle, including negatively impacting

energy, mental performance, and long-term health. CPAP therapy helps treat sleep apnea by

preventing the person’s airway from collapsing while breathing during sleep cycles, which can

help prevent interruptions in breathing.

             B.        Bi-Level Positive Airway Pressure Therapy

       43.     Bi-Level Positive Airway Pressure (“BiPAP”) therapy is a common alternative to

CPAP therapy for treating sleep apnea. Similar to CPAP therapy, BiPAP therapy is nonsurgical

and involves the use of a nasal or facemask device to maintain air pressure in an individual’s

airway. BiPAP is distinguishable from CPAP therapy, however, because BiPAP devices deliver

two alternating levels—inspiratory and expiratory—of pressurized air into a person’s airway,

rather than the single continuous level of pressurized air delivered by a CPAP device. The

inspiratory positive airway pressure assists a person as a breath is taken in. Conversely, the

expiratory positive airway pressure is applied to allow a person to comfortably breathe out. BiPAP

devices deliver one level of pressurize air (the inspiratory positive level) to assist as a person

inhales, and another level (the expiratory level) as a person exhales.


                                                 8
           Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 9 of 46




               C.         Philips’ Sleep & Respiratory Care Devices Were Endangering its Users

        44.      On April 26, 2021, as part of its Quarterly Report for Q1 2021, Philips disclosed

for the first time, under a section entitled “Regulatory Update,” that device user reports had led to

a discovery that the type of PE-PUR “sound abatement” foam Philips used to minimize noise in

several CPAP and BiPAP respirators posed health risks to its users. Specifically, Philips disclosed

that “the [PE-PUR] foam may degrade under certain circumstances, influenced by factors

including use of unapproved cleaning methods, such as ozone[], and certain environmental

conditions involving high humidity and temperature.”2

        45.      Philips has utilized polyester-based polyurethane (PE-PUR) sound abatement foam

to dampen device vibration and sound during routine operation.

        46.      On June 14, 2021, as a result of extensive ongoing review following the

announcement on April 26, 2021, Philips issued a recall notification for specific affected devices.3

        47.      In its recall notification, Philips identified examples of potential risks which include

exposure to degraded sound abatement foam particles and exposure to chemical emissions from

the sound abatement foam material.4

        48.      Philips reported that, based on lab testing and evaluations, it may be possible that

these potential health risks could result in a wide range of potential patient impact, from transient

potential injuries, symptoms and complications, as well as possibly serious injury which can be


2
  First Quarter Results, PHILIPS (Apr. 26 2021),
https://www.results.philips.com/publications/q121/downloads/pdf/en/philips-first-quarter-results-2021-report.pdf
(accessed June 30, 2021).
3
  Medical Device recall notification (U.S. only) / field safety notice (International Markets), PHILIPS
RESPIRONICS (June 14, 2021), https://www.usa.philips.com/healthcare/e/sleep/communications/src-
update#section_2 (accessed June 30, 2021).
4
  Philips issues recall notification, PHILIPS RESPIRONICS (June 14, 2021), https://www.usa.philips.com/a-
w/about/news/archive/standard/news/press/2021/20210614-philips-issues-recall-notification-to-mitigate-potential-
health-risks-related-to-the-sound-abatement-foam-component-in-certain-sleep-and-respiratory-care-devices.html
(accessed June 30, 2021) (emphasis added).
                                                        9
          Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 10 of 46




life-threatening or cause permanent impairment, or require medical intervention to preclude

permanent impairment.5

        49.      According to Philips’ recall notice, the PE-PUR Foam used in Recalled Devices

puts Recalled Device users at risk of suffering from the following health harms: “Particulate

exposure can cause headache, irritation [skin, eye, and respiratory tract], inflammation, respiratory

issues, and possible toxic and carcinogenic effects[;]” whereas the “potential risks of chemical

exposure due to off-gassing include headache, irritation, hypersensitivity, nausea/vomiting, and

possible toxic and carcinogenic effects.”6

        50.      On June 14, 2021, Philips also issued a brief report titled “Clinical Information for

Physicians.” In this report, Philips disclosed that “[l]ab analysis of the degraded foam reveals the

presence of potentially harmful chemicals including:

        -Toluene Diamine

        -Toluene Diisocyanate

        -Diethylene glycol.”7

        51.      In its report titled “Clinical Information for Physicians,” Philips also disclosed that

lab testing performed by and for Philips has also identified the presence of Volatile Organic

Compounds (VOCS) which may be emitted from the sound abatement foam component of the



5
  Id.
6
  Philips issues recall notification, PHILIPS RESPIRONICS (June 14, 2021), https://www.usa.philips.com/a-
w/about/news/archive/standard/news/press/2021/20210614-philips-issues-recall-notification-to-mitigate-potential-
health-risks-related-to-the-sound-abatement-foam-component-in-certain-sleep-and-respiratory-care-devices.html
(accessed June 30, 2021) (emphasis added).
7
  Sleep and Respiratory Care update, Clinical information for physicians, PHILIPS (June 14, 2021),
https://www.philips.com/c-dam/b2bhc/master/landing-pages/src/update/documents/philips-recall-clinical-
information-for-physicians-and-
providers.pdf?_ga=2.43039205.1759564883.1625006706212130326.1624473291&_gl=1*2nhu1w*_ga*MjEyMTM
wMzI2LjE2MjQ0NzMyOTE.*_ga_2NMXNNS6LE*MTYyNTE1MTQ3MC4xNi4xLjE2MjUxNTE1OTUuMTg.
(accessed June 30, 2021).
                                                      10
          Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 11 of 46




affected devices. “VOCs are emitted as gases from the foam included in the [affected devices]

and may have short- and long-term adverse health effects. Standard testing identified two

compounds of concern may be emitted from the foam that are outside of safety thresholds. The

compounds identified are the following:

                  -Dimethyl Diazine

                  -Phenol, 2,6-bis (1,1-dimethylethyl)-4-(1-methylpropyl)-“8

                D.         Philips’ Recalled Devices

         52.      In total, Philips announced that “[b]etween 3 million and 4 million” devices are

targeted in the recall.9

         53.      The list of the devices recalled by Phillips (the “Recalled Devices”) include:



                        Philips CPAP and BiLevel PAP Devices Subject to Recall10


    Device Name/Model                                         Type

    Philips E30 (Emergency Use Authorization)                 Continuous Ventilator, Minimum Ventilatory
                                                              Support, Facility Use
    Philips DreamStation ASV                                  Continuous Ventilator, Non-life Supporting
    Philips DreamStation ST, AVAPS                            Continuous Ventilator, Non-life Supporting
    Philips SystemOne ASV4                                    Continuous Ventilator, Non-life Supporting
    Philips C Series ASV, S/T, AVAPS                          Continuous Ventilator, Non-life Supporting
    Philips OmniLab Advanced Plus, In-Lab                     Continuous Ventilator, Non-life Supporting
    Titration Device
    Philips SystemOne (Q Series)                              Non-continuous Ventilator


8
  Id.
9
  Associated Press, Philips recalls ventilators, sleep apnea machines due to health risks, NBC NEWS,
https://www.nbcnews.com/business/consumer/philips-recalls-ventilators-sleep-apnea-machines-due-health-risks-
n1270725 (accessed June 29, 2021).
10
   Medical Device recall notification (U.S. only) / field safety notice (International Markets), PHILIPS
RESPIRONICS (June 14, 2021), https://www.usa.philips.com/healthcare/e/sleep/communications/src-
update#section_2 (accessed June 30, 2021).
                                                         11
           Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 12 of 46




     Philips DreamStation, CPAP, Auto CPAP,             Non-continuous Ventilator
     BiPAP)
     Philips DreamStation GO, CPAP, APAP                Non-continuous Ventilator
     Philips Dorma 400, 500, CPAP                       Non-continuous Ventilator
     Philips REMStar SE Auto, CPAP                      Non-continuous Ventilator



                          Philips Mechanical Respirator Devices Subject to Recall11


     Philips Device Name/Model                          Type

     Philips Trilogy 100 Ventilator                     Continuous Ventilator
     Philips Trilogy 200 Ventilator                     Continuous Ventilator
     Philips Garbin Plus, Aeris, LifeVent               Continuous Ventilator
     Ventilator
     Philips A-Series BiPAP Hybrid A30                  Continuous Ventilator, Minimum Ventilatory
                                                        Support, Facility Use
     Philips A-Series BiPAP V30 Auto Ventilator         Continuous Ventilator, Minimum Ventilatory
                                                        Support, Facility Use
     Philips A-Series BiPAP A40                         Continuous Ventilator, Non-life Supporting

     Philips A-Series BiPAP A30                         Continuous Ventilator, Non-life Supporting



         54.       Philips issued the following advice to patients using any of the Recalled Devices:

                   •    “For patients using BiLevel PAP and CPAP devices: Discontinue use of
                        affected units and consult with physicians to determine the benefits of
                        continuing therapy and potential risks.”12

                   •    “For patients using life-sustaining mechanical ventilator devices: DO NOT
                        discontinue or alter prescribed therapy, without consulting physicians to
                        determine appropriate next steps.”13




11
   Id.
12
   Id. (emphasis in original).
13
   Id. (emphasis in original).
                                                   12
          Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 13 of 46




               E.         Philips Unreasonably Delayed its Recall

        55.      Defendants have not disclosed when they first received reports from users of its

Sleep & Respiratory Care devices “regarding the presence of black debris/particles within the

airpath circuit (extending from the device outlet, humidifier, tubing, and mask).”14 However,

given how long ago the first of the Recalled Devices came to market, it is unlikely that Defendants

only recently learned of these issues.

        56.      Thus, as a result of user reports and other testing performed by and on behalf of

Defendants, Defendants were aware of the degradation of the PE-PUR sound abatement foam used

in the Recalled Devices, yet continued to manufacture, market, and sell the Recalled Devices with

such awareness for a significant period of time. During this period, Defendants unreasonably and

unjustly profited from the manufacture and sale of the Recalled Devices and unreasonably put

users of the Recalled Devices at risk of developing adverse health effects, including cancer.



                                  PLAINTIFF FREDERICK HELLER

        57.      Plaintiff Frederick Heller is an adult resident and citizen of Winter Haven, Florida.

Plaintiff has been a resident a citizen of Winter Haven, Florida since moving there in

approximately July 2020.

        58.      Before moving to Winter Haven, Florida in July 2020, Plaintiff was a resident and

citizen of Muscogee County, Georgia.




14
  Medical Device recall notification (U.S. only) / field safety notice (International Markets), PHILIPS
RESPIRONICS https://www.usa.philips.com/healthcare/e/sleep/communications/src-update#section_2
(accessed June 30, 2021).

                                                        13
           Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 14 of 46




       59.     Plaintiff was a resident and citizen of Muscogee County, Georgia from

approximately 1995 through July 2020.

       60.     On or around 2015, Plaintiff was prescribed the use of and purchased a REMstar

Auto A-Flex device (the “subject device”). The subject device is also referred to as a System One

device. The subject device prescribed for and purchased by Plaintiff was one of the Recalled

Devices.

       61.      At the time Plaintiff was prescribed the use of and purchased the subject device,

he was a resident and citizen of Muscogee County, Georgia.

       62.     Since 2015, Plaintiff used the subject device daily to treat his sleep apnea.

Sometimes, Plaintiff used the subject device twice per day to take naps.

       63.     At all times Plaintiff used the subject device, he used the subject device in

accordance with the guidelines, manual, and instructions for use set forth by Defendants.

       64.     At all times Plaintiff used the subject device, he used the subject device for a

purpose for which the subject device was marketed, designed, and intended.

       65.     At all times Plaintiff used the subject device, he used the subject device in

accordance with the directions and instructions issued by his physician who prescribed the use of

the subject device.

       66.     After, and as a result of using the subject device, Plaintiff has suffered personal

injuries including harm to his respiratory system, cellular damage, DNA damage, and lung cancer,

among others. These injuries would not have occurred but for the defective nature of the subject

device and/or Defendants’ wrongful conduct.

       67.     Plaintiff was diagnosed with lung cancer in June 2021.



                                               14
         Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 15 of 46




        68.    Plaintiff’s use of the subject device caused or significantly contributed to his

development and progression of lung cancer, which has permanently changed his life.

        69.    By reason of the foregoing, Plaintiff has had to undergo significant treatment, will

be required to undergo significant treatment in the future, and now requires constant and

continuous medical monitoring and treatment due to the defective nature of the subject device

and/or Defendants’ wrongful conduct.

        70.    As a result of the aforesaid conduct and subject device manufactured, designed,

sold, distributed, advertised, and promoted by Defendants, Plaintiff was injured, resulting in severe

mental and physical pain and suffering. Such injuries will result in some permanent disability to

his person. As a result of such injuries, Plaintiff has suffered damages for which compensatory

damages should be awarded.

                                      CAUSES OF ACTION

                                   COUNT I
                   STRICT PRODUCTS LIABILITY – DESIGN DEFECT

        71.    Plaintiff adopts and incorporates by reference all of the foregoing language of this

Complaint as if fully set forth herein and further states as follows.

        72.    Plaintiff pleads this count under Georgia’s strict liability provision, OCGA § 51–

1–11.

        73.    At all times herein mentioned, Defendants were involved in researching, designing,

developing, manufacturing, testing, selling and/or distributing the Recalled Devices, including the

subject device, which are defective and unreasonably dangerous.

        74.    The subject device is defective in its design or formulation in that it is not

reasonably fit, suitable or safe for its intended purpose and/or its foreseeable risks exceed the

                                                 15
         Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 16 of 46




benefits associated with its design. The subject device is defective in design because it causes

headaches, irritation of the skin, eye, and respiratory tract, inflammation respiratory issues, asthma,

adverse effect to organs (including the kidneys and liver), hypersensitivity, nausea, vomiting, and

toxic and carcinogenic effects. It is more dangerous than other available devices indicated for

similar conditions and uses, and the utility of the device does not outweigh its risks.

       75.     The defective condition of the subject device rendered it unreasonably dangerous

and/or not reasonably safe, and the device was in this defective condition at the time it left the

hands of Defendants. Subject device was expected to and did reach Plaintiff and his physician

without substantial change in the condition in which it was designed, manufactured, labeled, sold,

distributed, marketed, promoted, supplied, and otherwise released into the stream of commerce.

       76.     The subject device was used for its intended purposes by Plaintiff and the subject

device was not materially altered or modified prior to its use.

       77.     The subject device is defective in design because the PE-PUR foam comprising

part of the device can degrade into particles that enter the device’s air pathway and can off-gas

certain chemicals. These characteristics cause, among other problems, cancer.

       78.     At or before the time the subject device was released on the market and/or sold to

Plaintiff, Defendants could have designed the product to make it less prone to causing the above

listed health harms, a technically feasible safer alternative design that would have prevented the

harm Plaintiff suffered without substantially impairing the function of the device.

       79.     Plaintiff was not able to discover, nor could he have discovered through the exercise

of reasonable diligence, the defective nature of the subject device. Further, in no way could

Plaintiff have known that Defendants had designed, developed, and manufactured the subject

device in a way as to make the risk of harm or injury outweigh any benefits.
                                                  16
         Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 17 of 46




        80.     The subject device is and was being used in a way which the Defendants intended

at the time it was prescribed to Plaintiff.

        81.     Defendants had a duty to create a device that was not unreasonably dangerous for

its normal, intended use and breached this duty.

        82.     Defendants knew or should have known that the Recalled Devices, including the

subject device, would be prescribed to patients and that physicians and patients were relying on

them to furnish a suitable device. Further, Defendants knew or should have known that patients

for whom the Recalled Devices would be used, such as Plaintiff, could be and would be affected

by the defective design and composition of the devices.

        83.     Defendants researched, designed, manufactured, tested, advertised, promoted,

marketed, sold, and distributed a defective device which, when used in its intended or reasonably

foreseeable manner, created an unreasonable risk to the health of consumers, such as Plaintiff, and

Defendants are therefore strictly liable for the injuries sustained by Plaintiff.

        84.     As a direct and proximate result of Defendants’ placement of the subject device

into the stream of commerce and Plaintiff’s use of the product as designed, manufactured, sold,

supplied, and introduced into the stream of commerce by Defendants, Plaintiff suffered serious

physical and mental injury, harm, damages and economic loss and will continue to suffer such

harm, damages and economic loss in the future.

        WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly, and severally, and requests compensatory and punitive damages, together

with costs and interest, and any further relief as the Court deems proper.




                                                  17
         Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 18 of 46




                                  COUNT II
                 STRICT PRODUCTS LIABILITY – FAILURE TO WARN

        85.    Plaintiff adopts and incorporates by reference all of the foregoing language of this

Complaint as if fully set forth herein and further states as follows.

        86.    Plaintiff pleads this count under Georgia’s strict liability provision, OCGA § 51–

1–11.

        87.    At all times herein mentioned, Defendants designed, developed, researched, tested,

and knew or should have known about significant cancer risks with subject device.

        88.    At all times herein mentioned, Defendants advertised, promoted, marketed, sold,

and distributed the subject device that was used by the Plaintiff.

        89.    The subject device was expected to and did reach the usual consumers, handlers,

and persons coming into contact with said device without substantial change in the condition in

which it was produced, manufactured, sold, distributed, and marketed by the Defendants.

        90.    Defendants each had an independent duty and continuing duty to warn the medical

community and Plaintiff’s physicians about the significance of the risks of cancer and other health

harms with the subject device.

        91.    Plaintiff used the subject device in a manner intended and foreseeable by

Defendants.

        92.    The subject device was defective due to inadequate warnings because Defendants

knew or should have known that the product created a significantly increased risk of cancer, among

other health impacts, and failed to warn the medical community and Plaintiff’s physician of the

nature of such risks.




                                                 18
         Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 19 of 46




        93.     Defendants omitted and downplayed the significantly increased risks of cancer and

other health risks with the subject device that Defendants knew or should have known from

previous testing and research even prior to subject device’s FDA approval.

        94.     The subject device’s labeling and warnings were defective because they omitted

and inadequately warned of the device’s risk of cancer and other health risks.

        95.     Although physicians are supposed to weigh the risks and benefits before prescribing

a medical device, Defendants knew that their deliberate omissions would cause physicians,

including Plaintiff’s physician, to prescribe the subject device without being able to adequately

weigh the risk of device’s risk of cancer and other health risks.

        96.     If Defendants would have properly warned about the subject device’s cancer risk

and/or other health harms, no reasonable physician, including Plaintiff’s physician, would have

recommended or prescribed the subject device because the potential benefits of weight loss are

significantly outweighed by the risk of cancer and/or other harms.

        97.     Had Defendants reasonably provided adequate warnings of cancer, such warnings

would have been heeded and no healthcare professional, including Plaintiff’s physician, would

have prescribed the subject device and no consumer, including Plaintiff, would have purchased

and/or used the subject device.

        98.     As a direct and proximate result of the subject device’s defects as described herein,

Plaintiff developed cancer, suffered permanent and continuous injuries, pain and suffering,

disability and impairment. Plaintiff has further suffered emotional trauma, harm and injuries that

will continue into the future. Plaintiff has lost his ability to live a normal life and will continue to

be so diminished in the future.



                                                  19
           Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 20 of 46




        WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly and severally, and requests compensatory and punitive damages, together with

costs and interest, and any further relief as the Court deems proper.

                                    COUNT III
                    STRICT LIABILITY – MANUFACTURING DEFECT

        99.    Plaintiff adopts and incorporates by reference all of the foregoing language of this

Complaint as if fully set forth herein and further states as follows.

        100.   Plaintiff pleads this count under Georgia’s strict liability provision, OCGA § 51–

1–11.

        101.   At all times herein mentioned, Defendants were involved in researching, designing,

developing, manufacturing, testing, selling and/or distributing the Recalled Devices, including the

subject device, which are defective and unreasonably dangerous.

        102.   The subject device was expected to and did reach Plaintiff without a substantial

change in its condition.

        103.   The finished subject device deviated, in terms of construction and quality, from the

specifications or planned output in a manner that made it unreasonably dangerous.

        104.   At all relevant times, the Recalled Devices, including the subject device, were

defectively and improperly manufactured and designed by Defendants in that Defendants

continued to supply consumers with the Recalled Devices despite having full knowledge that the

devices posed substantial and avoidable bodily injury, including cancer.

        105.   The foreseeable risks of the subject device were known and could have been

avoided.




                                                 20
         Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 21 of 46




        106.   At all relevant times, the subject device was defectively manufactured by

Defendants in that its design and formulation is more dangerous than what an ordinary consumer

would expect when used in an intended and reasonably foreseeable manner.

        107.   At all relevant times, Defendants actively deceived users that their use of the

Recalled Devices posed safety risks that far outweighed any benefits.

        108.   Furthermore, the Recalled Devices, including the subject device, were defectively

manufactured in that the PE-PUR foam comprising part of the devices can degrade into particles

that enter the devices’ air pathway and can off-gas certain chemicals. These characteristics cause,

among other problems, cancer. Plaintiff and other similarly situated consumers were unknowingly

subjected to receiving different doses of toxins, carcinogens, and other deleterious components

and contaminants when using the Recalled Devices.

        109.   As a direct and proximate result of the defective manufacture of the subject device,

Plaintiff suffered and will continue to suffer damages for which he is entitled to recovery, including

but not limited to compensatory damages, consequential damages, interest, costs, and attorneys’

fees.

                                         COUNT IV
                                     NEGLIGENT DESIGN

        110.   Plaintiff adopts and incorporates by reference all of the foregoing language of this

Complaint as if fully set forth herein and further states as follows.

        111.   At all relevant times, Defendants manufactured, designed, marketed, tested,

promoted, supplied, sold and/or distributed the Recalled Devices, including the subject device, in

the regular course of business that Plaintiff consumed.




                                                 21
          Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 22 of 46




       112.       The subject device was designed and intended to be used as for the treatment of

sleep apnea and other health issues.

       113.       Defendants knew or by the exercise of reasonable care, should have known, the use

of the subject device was dangerous, harmful and injurious when used by Plaintiff and consumers

in a reasonably foreseeable manner.

       114.       Defendants knew or, by the exercise of reasonable care, should have known,

ordinary consumers such as Plaintiff would not have realized the potential risks and dangers of the

subject device.

       115.       Defendants breached their duty by failing to use reasonable care in the design of

the subject device by designing the device such that PE-PUR foam inside the device could produce

highly harmful particles and gasses that enter the device’s airway leading to the user’s respiratory

system.

       116.       The subject device contained and produced chemicals and particles which can lead

to headaches, irritation of the skin, eye, and respiratory tract, inflammation respiratory issues,

asthma, adverse effect to organs (including the kidneys and liver), hypersensitivity, nausea,

vomiting, and toxic and cancer, all of which Defendants knew, or by the exercise of reasonable

care, should have known, ordinary consumers such as Plaintiff would be victim to.

       117.       Defendants breached their duty when they failed to use commercially-feasible

alternative designs to minimize these harms, including but not limited to designing products that

prevented exposure to particles and off-gasses from PE-PUR foam, using a kind of noise and

vibration reducing foam that did not possess these harmful qualities, using alternative methods of

noise vibration reduction, preventing foam particles and gasses from entering the airway of the

product, among many other potential designs.
                                                 22
         Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 23 of 46




       118.       Defendants breached their duty by failing to use reasonable care by declining to

include an expiration or best if “used by” date, which left open the potential for the devices’

chemical and other properties to change in an even more harmful manner.

       119.       As a direct and proximate result of Defendants’ negligent design, Plaintiff suffered

and will continue to suffer damages for which he is entitled to recover, including but not limited

to compensatory damages, consequential damages, interest, costs, and attorneys’ fees.

                                        COUNT V
                                NEGLIGENT FAILURE TO WARN

       120.       Plaintiff adopts and incorporates by reference all of the foregoing language of this

Complaint as if fully set forth herein and further states as follows.

       121.       At all relevant times, Defendants designed, manufactured, assembled, inspected,

tested (or not), packaged, labeled, marketed, advertised, promoted, supplied, distributed, and/or

sold the Recalled Devices, including the subject device that Plaintiff used.

       122.       The Defendants knew or, by the exercise of reasonable care, should have known,

use of the subject device was dangerous, harmful, and injurious when used by Plaintiff in a

reasonably foreseeable manner.

       123.       The Defendants knew or, by the exercise of reasonable care, should have known,

ordinary consumers such as Plaintiff would not have realized the potential risks and dangers of the

subject device.

       124.       The Defendants knew or, by the exercise of reasonable care, should have known,

that the Recalled Devices posed risks including headaches, irritation of the skin, eye, and

respiratory tract, inflammation respiratory issues, asthma, adverse effect to organs (including the

kidneys and liver), hypersensitivity, nausea, vomiting, and toxic and cancer, among other harmful

                                                   23
         Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 24 of 46




effects, as described herein, that were known and knowable in light of scientific and medical

knowledge that was generally accepted in the scientific community at the time of design,

manufacture, and distribution of the Recalled Devices.

       125.     The Defendants owed a duty to all reasonably foreseeable users to disclose the

risks associated with the use of the Recalled Devices.

       126.     The Defendants breached their duty of care by failing to use reasonable care in

providing adequate warnings to Plaintiff’s physician, in the subject device’s labeling and

packaging, and through marketing, promoting, and advertising of the subject device.

       127.     At all relevant times, Defendants could have provided adequate warnings and

instructions to prevent the harms and injuries set forth herein, such as providing full and accurate

information about the Recalled Devices to physicians, to patients, in advertising, at point of sale,

on the devices’ instructions and inserts, and on the devices’ labels.

       128.     A reasonable company under the same or similar circumstances would have

warned and instructed of the dangers.

       129.     Plaintiff was injured as a direct and proximate result of Defendants’ failure to warn

and instruct because he would not have used or purchased the subject device had he received

adequate warnings and instructions that he could be exposed to toxic and carcinogenic particles

and gasses that cause headaches, irritation of the skin, eye, and respiratory tract, inflammation

respiratory issues, asthma, adverse effect to organs (including the kidneys and liver),

hypersensitivity, nausea, vomiting, toxic chemicals, and cancer.

       130.     Defendants’ lack of adequate and sufficient warnings and instructions and its

inadequate and misleading advertising, labeling, and instructions to physicians was a substantial

contributing factor in causing the harm to Plaintiff.
                                                 24
         Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 25 of 46




       131.     Plaintiff demands judgment against Defendants for compensatory, treble, and

punitive damages, medical monitoring to diagnose subject device induced injuries at an earlier

date to allow for timely treatment and prevention of exacerbation of injuries, together with interest,

costs of suit, attorneys' fees, and all such other relief as the Court deems proper.

                                      COUNT VI
                              NEGLIGENT MANUFACTURING

       132.     Plaintiff adopts and incorporates by reference all of the foregoing language of this

Complaint as if fully set forth herein and further states as follows.

       133.     At all relevant times, the Defendants designed, manufactured, assembled,

inspected, tested (or not), packaged, labeled, marketed, advertised, promoted, supplied,

distributed, and/or sold the Recalled Devices, including the subject device that Plaintiff used.

       134.     The Defendants had a duty to use exercise reasonable care in the manufacturing,

assembling, inspecting and packaging of the subject device.

       135.     The Defendants knew or, by the exercise of reasonable care, should have known,

use of the subject device carelessly manufactured, assembled, inspected, and packaged was

dangerous, harmful and injurious when used by Plaintiff in a reasonably foreseeable manner.

       136.     The Defendants knew or, by the exercise of reasonable care, should have known,

ordinary consumers such as Plaintiff would not have realized the potential risks and dangers of the

subject device improperly manufactured assembled, inspected, and packaged.

       137.     Without limitation, the Defendants breached their duty to exercise reasonable care

in manufacturing, assembling, inspecting, and packaging the Recalled Devices by their:

                   ▪   Failure to follow Good Manufacturing Practices (“GMPs”);




                                                  25
         Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 26 of 46




                   ▪   Failure to adequately inspect/test the Recalled Devices during the

                       manufacturing process;

                   ▪   Failure to adequately determine/test the integrity of PE-PUR foam and its

                       qualities, especially after the devices have aged.

                   ▪   Failure to adequately determine/test the purity of airflow through the

                       Recalled Devices’ airway, especially after the devices have aged.

       138.     A reasonable manufacturer under the same or similar circumstances would have

implemented appropriate manufacturing procedures to better ensure the quality of their devices.

       139.     Plaintiff was injured as a direct and proximate result of Defendants’ failure to use

reasonable care in the manufacturing, assembling, inspecting, and packaging of the subject device

as described herein.

       140.     The Defendants’ negligent manufacturing, assembling, inspecting, and packaging

of the subject device was a substantial factor in causing Plaintiff’s harms.

       141.     Plaintiff demands judgment against Defendants for compensatory, treble, and

punitive damages, medical monitoring to diagnose subject device induced injuries at an earlier

date to allow for timely treatment and prevention of exacerbation of injuries, together with interest,

costs of suit, attorneys' fees, and all such other relief as the Court deems proper.

                                     COUNT VII
                            NEGLIGENCE/GROSS NEGLIGENCE

       142.    Plaintiff adopts and incorporates by reference all of the foregoing language of this

Complaint as if fully set forth herein and further states as follows.




                                                  26
         Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 27 of 46




       143.    Defendants had a duty to exercise reasonable care in designing, developing,

researching, testing, manufacturing, marketing, supplying, promoting, selling, and distribution of

the Recalled Devices, including the subject device.

       144.    Defendants knew or should have known that using the subject device created a

significantly increased risk of cancer, among other health harms.

       145.    The negligence of the Defendants, their agents, servants, and/or employees,

included but was not limited to the following acts and/or omissions:

                  ▪   Defendants designed and developed the Recalled Devices without

                      thoroughly or adequately testing the devices;

                  ▪   Defendants sold the Recalled Devices without making proper and sufficient

                      tests to determine the dangers to the users;

                  ▪   Defendants failed to adequately and correctly warn the Plaintiff, the public,

                      and the medical community, of the cancer risks associated with the Recalled

                      Devices;

                  ▪   Defendants advertised and recommended the use of the Recalled Devices

                      for treatment of sleep apnea and other conditions without sufficient

                      knowledge as to the significance of cancer risks;

                  ▪   Defendants failed to exercise reasonable care in designing the Recalled

                      Devices in a manner which was dangerous to the users;

                  ▪   Defendants negligently manufactured the Recalled Devices in a manner

                      which was dangerous to the users;

                  ▪   Defendants failed to exercise reasonable care when they collectively

                      decided to conceal information concerning cancer risks.
                                               27
          Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 28 of 46




         146.   Additionally, Defendants under-reported, underestimated, and downplayed the

serious dangers of the Recalled Devices’ association with cancer and other health harms.

         147.   Defendants negligently compared the safety risk and/or dangers of the subject

device with other forms of treatment for sleep apnea and similar conditions.

         148.   Defendants also failed to warn Plaintiff, prior to actively encouraging the sale of

the subject device, either directly or indirectly, orally or in writing, about the need for more

comprehensive, more regular medical monitoring than usual to ensure early detection of cancer.

         149.   Defendants specifically failed to exercise reasonable care when they failed to

accompany the subject device with proper and/or accurate warnings regarding all adverse side

effects—namely cancer—associated with the use of the subject device.

         150.   Once Defendants gained additional information about the Recalled Devices’

association with cancer, it failed to update its warnings and thereafter accompany the Recalled

Devices with adequate warnings regarding cancer.

         151.   Despite the fact that Defendants knew or should have known that the Recalled

Devices caused unreasonably dangerous side effects, like cancer, they made conscious decisions

to downplay these risks and continue to market, manufacture, distribute, and/or sell the devices to

physicians and patients, including the Plaintiff.

         152.   Defendants knew or should have known that consumers, such as Plaintiff, would

foreseeably suffer injury as a result of Defendants’ failure to exercise ordinary care, as set forth

above.

         153.   Defendants’ negligence was the proximate cause of Plaintiff’s cancer-related

injuries, among many other health harms, which Plaintiff suffered and/or will continue to suffer.



                                                    28
         Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 29 of 46




       154.    As a result of the foregoing acts and omissions, the Plaintiff was caused to suffer

serious and dangerous side effects that led to his lung cancer, as well as other severe and personal

injuries which are permanent and lasting in nature, physical pain and mental anguish, including

diminished enjoyment of life, as well as the need for lifelong medical treatment, monitoring and/or

medications, and fear of redeveloping cancer.

       155.    As a result of the foregoing acts and omissions the Plaintiff requires and/or will

require more health care and services and did incur medical, health, incidental, and related

expenses. Plaintiff is informed and believes and further alleges that Plaintiff will in the future be

required to obtain further medical and/or hospital care, attention, and services.

       WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly, and severally, and requests compensatory and punitive damages, together

with costs and interest, and any further relief as the Court deems proper.

                                     COUNT VIII
                            NEGLIGENT MISREPRESENTATION

       156.    Plaintiff adopts and incorporates by reference all of the foregoing language of this

Complaint as if fully set forth herein and further states as follows.

       157.    Defendants had a duty to exercise reasonable care to those whom they provided

device information about the Recalled Devices and to all those relying on the information

provided, including Plaintiff, his healthcare providers, and the public in general that the devices

had been tested and found to be safe and effective for treating sleep apnea.

       158.    Defendants, in the course of selling the Recalled Devices, supplied information

about the devices through television commercials, advertisements, marketing campaigns, sales

representatives, labeling, and warnings.

                                                 29
         Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 30 of 46




       159.    Defendants breached their duty by misrepresenting the Recalled Devices’ safety to

the medical and healthcare community, to the Plaintiff, and the public in general.

       160.    However, Defendants failed to exercise reasonable care because their goal should

have been to put safety before their profits by providing individuals with the realistic risks and

expectations that the Recalled Devices could cause cancer and other serious injuries.

       161.    Defendants’ representations were made without properly conducting sufficient

testing and by providing insufficient warnings about the Recalled Devices’ potential risks.

       162.    Defendants’ false representations that the Recalled Devices were safe for

consumers and their failure to disclose material past and existing facts of the Recalled Devices’

risk of cancer were made or omitted with the intent to induce Plaintiff to rely upon those facts or

omissions.

       163.    Plaintiff was unaware and did not know that the subject device was unsafe for the

purpose of treating sleep apnea because it caused a significant increased risk of cancer until after

he had been exposed to carcinogenic particles and gasses.

       164.    Plaintiff justifiably relied upon the false representations of Defendants.

       165.    Had Defendants reasonably and proposed provided adequate warnings of cancer

and other serious injuries, such warnings would have been heeded and no healthcare professional,

including Plaintiff’s physician, would have prescribed the Recalled Devices and no consumer,

including Plaintiff, would have purchased and/or used the Recalled Devices.

       166.    As a direct and proximate result of the foregoing acts and omissions, Plaintiff was

caused to suffer serious and dangerous side effects, including lung cancer, as well as other severe

and personal injuries which are permanent and lasting in nature, physical pain and mental anguish,



                                                30
         Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 31 of 46




including diminished enjoyment of life, as well as the need for lifelong medical treatment,

monitoring and/or medications, and fear of redeveloping cancer.

       167.    As a result of the foregoing acts and omissions, Plaintiff requires and/or will require

more health care and services and did incur medical, health, incidental, and related expenses.

Plaintiff is informed and believes and further alleges that Plaintiff will in the future be required to

obtain further medical and/or hospital care, attention, and services.

       WHEREFORE, Plaintiff demands judgment against Defendants, and each of them,

individually, jointly, and severally, and requests compensatory and punitive damages, together

with costs and interest, and any further relief as the Court deems proper.

                                            COUNT IX
                                             FRAUD

       168.    Plaintiff adopts and incorporates by reference all of the foregoing language of this

Complaint as if fully set forth herein and further states as follows.

       169.    At all relevant times, Defendants designed manufactured, assembled, inspected,

tested, packaged, labeled, marketed, advertised, promoted, supplied, distributed, sold and/or

otherwise placed the Recalled Devices into the stream of commerce, and therefore owed a duty of

reasonable care to avoid causing harm to consumers, such as Plaintiff.

       170.    Defendants knowingly made fraudulent statements regarding the safety of the

Recalled Devices and the substantial health risks associated with using the devices, all the while

intending to deceive Plaintiff and the general public.

       171.    At all reasonable times, Defendants fraudulently misrepresented the Recalled

Devices as safe, when in fact the devices posed unreasonable risks of substantial bodily injury.




                                                  31
         Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 32 of 46




Due to these and other features, the Recalled Devices are not fit for their ordinary, intended use as

treatment devices for sleep apnea and similar respiratory conditions.

       172.    Defendants touted the Recalled Devices as safe, despite a failure to adequately

research or test the devices to assess their safety prior to marketing and promoting their use.

       173.    Defendants further falsely represented the nature and risks associated with the

Recalled Devices, and their marketing and strategy regarding the same, in general statements to

the media, general public, and federal agencies.

       174.    Defendants’ fraudulent misrepresentations and omissions were material facts that

were essential to Plaintiff’s decision to purchase the subject device.

       175.     Plaintiff was unaware that Defendants were knowingly concealing these material

facts, which Plaintiff relied on to his detriment.

       176.    By knowingly misrepresenting this material information, Defendants breached

their duty to protect Plaintiff and consumers.

       177.    Plaintiff justifiably relied to his detriment on Defendants’ fraudulent statements.

Had Plaintiff been adequately informed of the material facts concealed from him regarding the

safety of the subject device, and not intentionally deceived by Defendants, he would not have

acquired/purchased or used the subject device.

       178.    As a direct and proximate result of Defendants’ fraudulent misrepresentations,

Plaintiff suffered and continues to suffer from the injuries and damages for which he is entitled to

recovery, including but not limited to compensatory damages, consequential damages, interest,

costs, and attorney fees.




                                                     32
         Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 33 of 46




                                       COUNT X
                               FRAUDULENT CONCEALMENT

       179.    Plaintiff adopts and incorporates by reference all of the foregoing language of this

Complaint as if fully set forth herein and further states as follows.

       180.    At all relevant times, Defendants designed, manufactured, assembled, inspected,

tested, packaged, labeled, marketed, advertised, promoted, supplied, distributed, sold and/or

otherwise placed the Recalled Devices into the stream of commerce, and therefore owed a duty of

reasonable care to avoid causing harm to those that used the devices, such as Plaintiff.

       181.    Defendants had a duty to disclose material facts about the Recalled Devices that

would substantially affect Plaintiff’s and the general public’s use when purchasing the devices.

       182.    At all reasonable times, Defendants fraudulently misrepresented the Recalled

Devices as safe, when in fact the devices posed unreasonable risks of substantial bodily injury.

Therefore, the devices are not fit for their ordinary and intended uses.

       183.    Defendants actually knew about all of the above facts.

       184.    At all relevant times, Defendants fraudulently and deceptively concealed their

failure to adequately research or test the Recalled Devices to assess their safety before marketing

to susceptible users.

       185.    Defendants further falsely represented the nature and risks associated with the

Recalled Devices, and their marketing and strategy regarding the same, in general statements to

the media, general public, and federal agencies.

       186.    Defendants’ misrepresentations and omissions were material facts that were

essential to Plaintiff’s decision making when purchasing and using the subject device.




                                                 33
          Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 34 of 46




         187.    Plaintiff was completely unaware that Defendants were concealing these material

facts.

         188.    Defendants intentionally deceived and concealed material information concerning

the safety of the Recalled Devices from Plaintiff and the general public, which had a direct impact

on Plaintiff’s and consumers’ health and wellbeing.

         189.    Plaintiff relied to his detriment on Defendants’ fraudulent concealment and

omissions. Had Plaintiff been adequately informed of the material facts regarding the safety of

the Recalled Devices, and not intentionally deceived by Defendants, he would not have

acquired/purchased, used, or been injured by the subject device.

         190.    As a direct and proximate result of Defendants’ fraudulent concealment, Plaintiff

suffered and continues to suffer from the injuries and damages for which he is entitled to recovery,

including but not limited to compensatory damages, consequential damages, interest, costs, and

attorney fees.

                                          COUNT XI
                                      CIVIL CONSPIRACY

         191.    Plaintiff adopts and incorporates by reference all of the foregoing language of this

Complaint as if fully set forth herein and further states as follows.

         192.    Defendants knowingly agreed, contrived, confederated, and/or conspired to defraud

Plaintiff and consumers of the Recalled Devices regarding the true nature of the devices and their

potential to cause cancer and other serious injuries associated with the PE-PUR foam’s particles

and chemicals when the devices were used in a reasonably foreseeable manner.

         193.    Defendants knowingly agreed, contrived, confederated, and/or conspired to defraud

Plaintiff and consumers of the Recalled Devices with the purpose of maintaining the popularity

                                                  34
           Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 35 of 46




and reputation of the devices and therefore maintaining high sales, at the expense of consumer

safety.

          194.   At all relevant times, pursuant to and in furtherance of said conspiracies, the

Defendants performed the following overt and unlawful acts:

                 a.     Defendants designed and sold the Recalled Devices with full knowledge

                        that the devices were not a safe way to treat sleep apnea.

                 b.     Upon information and belief, despite available medical and scientific data,

                        literature, and test reports possessed by and available to Defendants,

                        Defendants individually, jointly, and in conspiracy with each other,

                        fraudulently, willfully, and maliciously, to delay reporting to the public the

                        issues and delay the product recall. In the meantime, Defendants continued

                        to represent the Recalled Devices as safe and omitted warnings about

                        serious side effects.

          195.   Plaintiff and the general public reasonably relied upon the aforementioned

fraudulent representations, omissions, and concealments made by the Defendants regarding the

nature of the Recalled Devices.

          196.   Were it not for Defendants’ unlawful actions to mislead the public and limit the

natural dissemination of scientific research and knowledge on the dangers and harms associated

with the Recalled Devices, Plaintiff and the general public could have learned of the dangers at an

earlier date and potentially prevented their introduction to and use of the devices.

          197.   As a direct and proximate result of Defendants’ overt unlawful acts regarding the

nature of the Recalled Devices which were made pursuant to and in furtherance of a common

scheme, and Plaintiff’s reliance thereon, Plaintiff suffered and continues to suffer from the injuries
                                                  35
         Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 36 of 46




and damages for which he is entitled to recovery, including but not limited to compensatory

damages, consequential damages, interest, costs, and attorney fees.

                                       COUNT XII
                                   UNJUST ENRICHMENT

        198.   Plaintiff adopts and incorporates by reference all of the foregoing language of this

Complaint as if fully set forth herein and further states as follows.

        199.   At all relevant times, Defendants designed, manufactured, assembled, inspected,

tested (or not), packaged, labeled, marketed, advertised, promoted, supplied, distributed, sold

and/or otherwise placed the Recalled Devices into the stream of commerce, and therefore owed a

duty of reasonable care to avoid causing harm to those that used the devices, such as Plaintiff.

        200.   Defendants were unjustly enriched as a result of their wrongful conduct, including

through the false and misleading marketing, promotions, and advertisements that failed to discuss

the unreasonable risks of substantial bodily injury resulting from the use of the Recalled Devices.

Defendants were also unjustly enriched through their developing, manufacturing, promoting, and

selling the Recalled Devices without adequately testing and investigating their potential side

effects and health impacts.

        201.   Defendants requested and received a measurable benefit at the expense of Plaintiff

in the form of payment for the subject device.

        202.   Defendants appreciated, recognized, and chose to accept the monetary benefits

Plaintiff conferred onto Defendants at the Plaintiff’s detriment. These benefits were the expected

result of Defendants acting in their pecuniary interests at the expense of its customers.




                                                 36
         Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 37 of 46




        203.    There is no justification for Defendants’ enrichment. It would be inequitable,

unconscionable, and unjust for Defendants to be permitted to retain these benefits because the

benefits were procured as a result of their wrongful conduct.

        204.    Defendants wrongfully obfuscated the harm caused be their conduct. Thus,

Plaintiff, who mistakenly enriched Defendants by relying on Defendants’ fraudulent

representations, could not and did not know the effect that using the subject device would have

on Plaintiff’s health.

        205.    Acceptance of the benefit by Defendants under these circumstances would be

inequitable.

        206.    Plaintiff is entitled to restitution of the benefits Defendants unjustly retained and/or

any amounts necessary to return Plaintiff to the position he occupied prior to dealing with

Defendants. Given the importance of respiratory health and severity of injuries the subject device

can cause, Defendants were reasonably notified that Plaintiff would expect compensation from

Defendants’ unjust enrichment stemming from their wrongful actions.

        207.    Plaintiff demands judgment against Defendants for compensatory, treble, and

punitive damages, medical monitoring to diagnose injuries from the subject device at an earlier

date to allow for timely treatment and prevention of exacerbation of injuries, together with

interest, costs of suit, attorneys' fees, and all such other relief as the Court deems proper.


                                    COUNT XIII
                           BREACH OF EXPRESS WARRANTIES

       208.    Plaintiff adopts and incorporates by reference all of the foregoing language of this

Complaint as if fully set forth herein and further states as follows.



                                                  37
         Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 38 of 46




       209.    The Defendants, through their advertising, promotional materials, and labeling,

expressly warranted and affirmed that the Recalled Devices were safe for their intended uses and

for uses which were reasonably foreseeable.

       210.    Defendants’ representations became a basis of the bargain.

       211.    Defendants made express warranties which extended beyond delivery of the

Recalled Devices and expressly warranted for future performance of the devices. Defendants

advertised, promoted, and labeled the Recalled Devices as being safe and effective for the

treatment of sleep apnea.

       212.     At all relevant times, Defendants breached said express warranties in that the

Recalled Devices were unsafe and caused cancer among other harms. Plaintiff foreseeably used

the subject device without knowing of the harmful and substantial consequences to his health.

       213.    At all relevant times, Defendants had knowledge of the hazards and health risks

posed by the Recalled Devices when used.

       214.    At all relevant times, Defendants willfully failed to disclose the defects and health

risks of the Recalled Devices to Plaintiff and the rest of the public that used the devices.

       215.    In reliance upon the express warranties made by Defendants, Plaintiff

acquired/purchased and used the subject device, believing the subject device was inherently safe

and/or a safe treatment for sleep apnea.

       216.    Plaintiff notified Defendants of the breach.

       217.    As a direct and proximate result of Defendants' breach of their express warranties

concerning the subject device, Plaintiff suffered and continues to suffer from the injuries and

damages for which he is entitled to recovery, including but not limited to compensatory damages,

consequential damages, interest, costs, and attorneys’ fees.
                                                 38
         Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 39 of 46




                                  COUNT XIV
                  BREACH OF THE IMPLIED WARRANTY OF FITNESS
                          FOR A PARTICULAR PURPOSE

       218.    Plaintiff adopts and incorporates by reference all of the foregoing language of this

Complaint as if fully set forth herein and further states as follows.

       219.    At all relevant times, Defendants, through their advertising and promotional

materials, expressly and impliedly warranted and affirmed that the Recalled Devices’ purpose was

to offer a reasonably safe treatment for sleep apnea and similar health problems.

       220.    Defendants touted the Recalled Devices as safe, despite knowingly having never

adequately researched or tested the devices to assess their safety before placing the devices on the

market and promoting them to consumers.

       221.    Defendants intended to make Plaintiff and the general public believe the Recalled

Devices were safe.

       222.    Defendants knowingly mislead Plaintiff and the general public to believe the

Recalled Devices were safe for use, despite knowing that the devices could lead to serious injuries,

all of which Defendants knew, or by the exercise of reasonable care, should have known, ordinary

consumers such as Plaintiff would be victim to.

       223.    At all relevant times, Defendants had knowledge of the hazards and health risks

posed by the Recalled Devices when used.

       224.    At all relevant times, Defendants willfully failed to disclose the defects and health

risks of the Recalled Devices to Plaintiff and the consuming public.

       225.    Plaintiff relied to his detriment on the information publicized by Defendants.




                                                  39
         Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 40 of 46




       226.    In reliance upon these implied warranties as to the safety of the subject device by

Defendants, Plaintiff acquired/purchased and used the subject device, believing that the subject

device was inherently safe.

       227.    Plaintiff notified Defendants of the breach.

       228.    As a direct and proximate Defendants’ warranties concerning the subject device, as

described herein, Plaintiff suffered and continues to suffer from the injuries and damages for which

he is entitled to recovery, including but not limited to compensatory damages, consequential

damages, interest, costs, and attorneys’ fees.



                               COUNT XV
          BREACH OF THE IMPLIED WARRANTY OF MERCHANTABILITY

       229.    Plaintiff adopts and incorporates by reference all of the foregoing language of this

Complaint as if fully set forth herein and further states as follows.

       230.    At all relevant times Defendants have been a merchant in regard to the Recalled

Devices they created and sold to consumers.

       231.    Defendants breached their implied warranty of merchantability since the Recalled

Devices were defective when created and designed, and do not conform with the promises

represented on their labels.

       232.    Defendants failed to comply with merchantability requirements, as the Recalled

Devices do not achieve the ordinary purposes they advertise: a healthy treatment for respiratory

conditions such as sleep apnea.

       233.    Beyond Defendants’ own direct sales of the Recalled Devices, Plaintiff and other

consumers are third-party beneficiaries of Defendants’ agreements with its distributors, dealers,

                                                 40
         Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 41 of 46




and sellers for the distribution, dealing, and sale of the Recalled Devices to consumers. Plaintiffs

and consumers are the intended beneficiaries of Defendants’ implied warranties since the Recalled

Devices are manufactured with the express and intended purpose of selling the devices to

consumers.

        234.    As a direct and proximate result of Defendants’ breach of their implied warranties

of merchantability regarding the subject device, Plaintiff was damaged because, had he been aware

of the unmerchantable condition of the subject device, he would may have not acquired/purchased

the subject device and not suffered injuries and damages from their use, for which he is entitled to

recovery, including but not limited to compensatory damages, consequential damages, interest,

costs, and attorneys’ fees.

                               COUNT XVI
          VIOLATION OF THE GEORGIA FAIR BUSINESS PRACTICES ACT

        235.    Plaintiff adopts and incorporates by reference all of the foregoing language of this

Complaint as if fully set forth herein and further states as follows.

        236.    Plaintiff is a “consumer” as defined in the Ga. Code § 10-1-392 in that Plaintiff

acquired/purchased, other than for purposes of resale, goods from the Defendants.

        237.    Defendants’ actions in marketing, advertising, and otherwise making public

representations about the subject device constitute “trade” as defined by Ga. Code § 10-1-392 as

they were actions that created, altered, repaired, furnished, made available, provided information

about, or, directly or indirectly, solicited or offered for or effectuated a sale, lease, or transfer of

consumer goods.

        238.    At all relevant times, the Defendants knew or should have known of the

unreasonably dangerous nature of the subject device.

                                                  41
         Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 42 of 46




       239.    At all relevant times, Defendants, through their labeling, promotion, and marketing

of the Recalled Devices, intentionally misrepresented material facts in order to mislead consumers

that the devices were safe and effective for the treatment of sleep apnea.

       240.    Defendants mislead consumers regarding the substantial health risks associated

with using the Recalled Devices constituting a misrepresentation of unlawful trade practices under

Ga. Code § 10-1-393.

       241.    Defendants falsely represented themselves when claiming that the Recalled

Devices did not pose unreasonable and substantial risks to their health, and thus violated Ga. Code

§ 10-1-393 by marketing their goods or services to be of a particular standard, quality, grade, style,

when they are/were in fact another.

       242.    Plaintiff acted in reasonable reliance upon Defendants’ unlawful trade practices

through Defendants’ misrepresentations and omissions. Had Defendants not engaged in the

deceptive conduct described herein, reasonable consumers and Plaintiff would not have

acquired/purchased the Recalled Devices if they had known the devices posed unreasonable and

substantial risks to their health. Knowledge of these material factors would have highly impacted

the Plaintiff’s decision when first acquiring/purchasing and using the subject device.

       243.    Defendants omitted material facts misleading consumers about the safety and

efficacy of the Recalled Devices, thus violating Ga. Code § 10-1-393.

       244.    As a direct and proximate result of the unlawful trade practices of Defendants, in

violation of Ga. Code § 10-1-393, et seq., Plaintiff suffered and will continue to suffer damages

for which he is entitled to recovery, including but not limited to compensatory damages,

consequential damages, treble or per-violation damages, interest, costs, attorneys’ fees, and all

other damages cognizable under § 10-1-393.
                                                 42
         Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 43 of 46




                                     PUNITIVE DAMAGES

       245.    Plaintiff adopts and incorporates by reference all of the foregoing language of this

Complaint as if fully set forth herein and further states as follows.

       246.    Defendants’ conduct described herein consisted of oppression, fraud, and/or

malice, and was done with advance knowledge, conscious disregard of the safety of others, and/or

ratification by Defendants’ officers, directors, and/or managing agents.

       247.     Despite their knowledge of the Recalled Devices’ propensity to cause cancer and

other serious injuries, Defendants chose profits over the safety of American citizens suffering

with sleep apnea when they sought to create and market a device posing significant health risks.

       248.     Despite having substantial information about the Recalled Devices’ serious and

unreasonable side effects, Defendants intentionally and recklessly failed to adequately warn the

public, physicians, and the medical community.

       249.     Further, despite having substantial information about the Recalled Devices’

serious and unreasonable side effects, Defendants failed to make the decision to pull the devices

from the market after receiving indications and after receiving reports from consumers who were

experiencing serious injuries associated with the use of the devices.

       250.    Defendants downplayed and recklessly disregarded their knowledge of the

defective nature of the Recalled Devices’ potential for causing serious injuries.

       251.    Defendants chose to do nothing to warn the public about serious and undisclosed

side effects with the Recalled Devices.

       252.     Defendants recklessly failed to warn and adequately instruct physicians, including

Plaintiff’s physician, regarding the increase in reports from consumers who were experiencing

serious injuries associated with the use of the Recalled Devices.
                                                 43
            Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 44 of 46




       253.     Consequently, Defendants are liable for punitive damages in an amount to be

determined by the jury.



                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against the Defendants jointly and severally

for damages, including punitive damages if applicable, to which he is entitled by law, as well as

all costs of this action, interest and attorneys’ fees, to the full extent of the law, whether arising

under the common law and/or statutory law, including:

       a.       Judgment for Plaintiff and against Defendants;

       b.       Damages to compensate Plaintiff for his injuries, economic losses and pain and
                suffering sustained as a result of the use of Defendants’ subject device;

       c.       Pre and post judgment interest at the lawful rate;

       d.       Punitive damages, if applicable, on all applicable Counts as permitted by the law;

       e.       A trial by jury on all issues of the case;

       f.       An award of attorneys’ fees; and

       g.       For any other relief as this Court may deem equitable and just, or that may be
                available under the law of another forum to the extent the law of another forum is
                applied, including but not limited to all reliefs prayed for in this Complaint and in
                the foregoing Prayer for Relief.


                                  DEMAND FOR JURY TRIAL
       Plaintiff demands a trial by jury on all counts and as to all issues.




                                                  44
 Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 45 of 46




Dated: July 2, 2021



                             Respectfully Submitted,

                       By:   /s/ Kendall C. Dunson
                             Kendall C. Dunson (GA Bar No. 234663)
                             Frederick B. Darley, III*
                             Andy D. Birchfield, Jr.*
                             Joseph G. VanZandt*
                             BEASLEY, ALLEN, CROW, METHVIN,
                             PORTIS & MILES, P.C.
                             P.O. Box 4160
                             234 Commerce Street
                             Montgomery, AL 36103 (36104)
                             (334) 269-2343 - Phone
                             (334) 954-7555 – Fax
                             Kendall.Dunson@BeasleyAllen.com
                             Beau.Darley@BeasleyAllen.com
                             Andy.Birchfield@BeasleyAllen.com
                             Joseph.VanZandt@BeasleyAllen.com


                             *Pro Hac Vice Admission to be Sought

                             Attorneys for Plaintiff Frederick Heller




                               45
         Case 4:21-cv-00111-CDL Document 1 Filed 07/02/21 Page 46 of 46




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2021, I electronically filed the foregoing document with the

Clerk of the Court using the CM/ECF system which will send notification of such filing to the

CM/ECF participants registered to receive service in this action.


                                      By:    /s/ Kendall C. Dunson
                                             Kendall C. Dunson




                                                46
